Citation Nr: 0525978	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  03-36 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a chronic respiratory 
disability, to include urticaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to March 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, inter alia, denied the veteran's claim of 
entitlement to service connection for a chronic respiratory 
disability, to include urticaria.


FINDINGS OF FACT

A chronic respiratory disability, including urticaria, pre-
existed entry into service and did not increase in severity 
during active military duty.


CONCLUSION OF LAW

A chronic respiratory disability, including urticaria, was 
not incurred in, or aggravated by military service.  38 
U.S.C.A. §§ 1110, 1153, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.306 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (hereinafter VCAA or the Act) and 
implementing regulations modified VA's duties to notify and 
assist claimants; however, this law also provides that VA is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103, 5103A, 
5107(a) (West 2002 & Supp. 2005); 38 C.F.R. § § 3.159(a)-(c) 
(2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

The veteran filed his original claim for service connection 
for a chronic respiratory disability in September 2001.  The 
Board notes that the RO has provided the veteran with express 
notice of the provisions of the VCAA in correspondence dated 
in December 2001 and August 2003.  These letters informed him 
of the evidence necessary to substantiate his claim, what 
evidence they would obtain and what he could do to help 
obtain additional evidence.  These letters also essentially 
requested that he provide any medical evidence in his 
possession that pertained to this claim.  

A review of the claims file also shows that VA has conducted 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim during the 
course of this appeal.  The veteran's service medical records 
and relevant private and VA medical records for the period 
from 1998 - 2002 were  obtained and associated with the 
claims file.  He has also been provided with a VA examination 
in September 2003, in which a medical nexus opinion 
addressing the issue on appeal has been obtained and 
associated with the evidence.  See Charles v. Principi, 16 
Vet. App. 370 (2002).  Finally, he has not identified any 
additional, relevant evidence that has not otherwise been 
requested or obtained.  As a result of the development that 
has been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating the claims.  
For these reasons, further development is not necessary to 
meet the requirements of 38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  The standard of review for 
cases before the Board is as follows: when there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2004).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (Court) stated that "a (claimant) need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. At 54.


Factual Background

The veteran's service medical records show that during 
enlistment examination in July 1966, his respiratory system 
was clinically normal.  On his medical history, however, he 
reported that he had a history of breaking out in a rash in 
cold environments, and appears to have indicated that this 
condition never interfered with his activities (his statement 
is not entirely clear).

Within a few months after entering active duty, in October 
1966, he was diagnosed with, and treated for chronic 
urticaria, which he reported having since early childhood.  
The veteran experienced an acute attack of edema in his 
larynx and tongue in November 1966.  Treatment involved 
antihistamine injection.  The veteran indicated at the time 
that he had a prior medical history of these attacks, which 
were precipitated by exposure to heat or cold.  Following 
physical examination, the veteran was diagnosed with chronic 
urticaria with frequent acute exacerbations.  He was placed 
on physical profile in November 1966 and January 1967, which 
excused him from any duty assignments which required 
prolonged or repeated exposure to extreme cold or heat.  He 
was referred to a physical evaluation board, which determined 
in February 1967 that he was physically unfit for military 
service due to urticaria that existed prior to his entry into 
active duty and was not aggravated by service.  The physical 
evaluation board recommended that he be medically discharged 
from active duty.  Pursuant to this recommendation, he was 
discharged from service in March 1967.

In September 2001, the veteran filed his original claim for 
VA compensation for a respiratory disability, to include 
urticaria.  He submitted private and VA medical records dated 
in 1996 - 1998 and 2000 - 2001, which showed treatment for 
sleep apnea, respiratory allergies, and hives, but did not 
show a diagnosis of a chronic respiratory disability related 
to his period of active duty.

The file includes a lay witness statement dated in September 
2003 from the veteran's spouse, who reported that the veteran 
received emergency room treatment on several occasions after 
service for an urticaria reaction that was reportedly 
aggravated by his posting in a swampy, damp area during his 
period of active duty.  Current post-service medical records 
show treatment for sleep apnea, respiratory allergies, and 
hives.  

The report of a September 2003 VA examination shows that the 
veteran's pertinent medical history was reviewed by the 
examiner.  According to the report, the examiner noted that 
the veteran had an urticaria condition which caused him to 
experience frequent laryngeal edema and respiratory distress 
during active service.  After service, he was treated for 
occasional episodes of hives, which involved antihistamine 
injections, but there was no history of hospitalizations for 
hives, or treatment involving the use of oxygen therapy, a 
ventilator, or endotracheal intubation.  The veteran reported 
having outbreaks of hives but denied experiencing any 
laryngeal edema or respiratory distress within the past three 
years.  No history of asthma or tuberculosis was noted by the 
examiner.  The veteran reported that he smoked cigarettes for 
the past 30 years, and that he used to smoke two packs per 
day, but had recently cut down his consumption to a half-pack 
of cigarettes per day over the past year.  The veteran was 
examined and found to be asymptomatic on clinical evaluation 
of skin and respiratory system.  The diagnosis was chronic 
urticaria with no evidence of hives, laryngeal edema, or 
respiratory distress on current examination.  Following 
examination of the veteran and review of his pertinent 
medical history, the examiner presented the following 
statement:

"It is my opinion (based on the veteran's medical 
history) that (his) chronic urticaria condition 
was present before (he) entered into military 
service and during his stay in the military he 
had an episode of urticaria with laryngeal edema 
and respiratory distress for which he was 
treated.  Later on he was discharged because he 
was unit for duty.  It is my opinion that it was 
not as likely as not (that) this veteran's 
(urticaria) was aggravated by his period of 
active duty."

The transcript of an April 2004 hearing before the Board 
shows that the veteran testified, in pertinent part, that he 
did have chronic hives prior to entering active duty but that 
this condition never imposed any limitations on his physical 
activities before entering service.  He stated that his 
condition was exacerbated by the adverse environment of his 
duty posting during service, in which he was exposed to cold, 
humid, and wet conditions that permanently aggravated his 
hives.  He also criticized the VA medical examination 
conducted in September 2003, contending that the examiner did 
not provide him with a thorough physical evaluation and that 
his opinion, based as it was on his reportedly cursory 
clinical findings and review of his medical history, was 
therefore lacking.


Analysis

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2004).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2004)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any manifestation of an allergic  respiratory 
reaction in service will permit service connection for a 
chronic respiratory disability or allergic reaction, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic, or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2004).  Service connection 
may be granted for any disease diagnosed after discharge from 
active duty when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).

It is pointed out that every veteran is presumed to be in 
sound medical condition at the time of entry into service 
except for defects actually noted at the time of the entry 
examination, acceptance, and enrollment.  38 U.S.C.A. § 1111 
(West 2002 & Supp. 2005).  In this case, the veteran is not 
presumed sound on induction because at the time of his entry 
examination he noted that he had a history of breaking out in 
a rash in cold environments. 

Clear and unmistakable evidence (obvious and manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service, as appears to be the case here.  This 
includes medical facts and principles which may be considered 
to determine whether the increase is due to the natural 
progress of the condition.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(b) (2004).

The Board has considered the objective medical evidence and 
the statements of the veteran and his witness and finds that 
the weight of the evidence is against granting service 
connection for a chronic respiratory disability, to include 
urticaria.  The veteran's service medical records show that 
he reported a history of rashes prior to active duty, and his 
urticaria had manifested within a few short months following 
his admission into active duty.  His reported medical history 
of hive symptoms at entry, coupled with the medical 
determinations of the physical evaluation board following 
clinical evaluation of the veteran's medical condition and 
consideration of his pertinent history, constitute competent 
medical evidence of sufficient weight to rebut the 
presumption of soundness and establish that the veteran's 
pre-existing urticaria was not permanently worsened by 
service beyond its natural progress.  

This determination is further bolstered by a medical opinion 
of the VA physician who examined the veteran in September 
2003 and concluded that his urticaria pre-existed his entry 
into military service and was not aggravated by active duty.  
The veteran's history of only occasional medical treatment 
for his urticaria following his discharge from active duty, 
which did not involve inpatient hospitalization or major 
therapy using oxygen, ventilators, or intubation, also 
indicates that the veteran's urticaria was not aggravated by 
service.  

Notwithstanding the veteran's assertion that the VA 
examination of September 2003 was inadequate for adjudicatory 
purposes, the Board notes that a physical examination of the 
veteran's current state of impairment is less relevant 
towards resolving the present issue on appeal than 
determining whether or not the veteran's disabling condition 
pre-existed his entry into service and whether or not it was 
permanently worsened by service beyond its natural progress.  
As it is evident that all of the medical records pertaining 
to the veteran's health status at the time of his entry into 
service and during service are associated with the evidence 
and have been reviewed by the opining physician before the 
examination report was made, the Board finds no inadequacies 
with either the report itself, or the conduct of the VA 
examiner who created the medical report, that would 
invalidate using his opinion for adjudicatory purposes.

The Board concludes that the objective evidence does not 
support a finding that the veteran's pre-existing urticaria 
was aggravated by his period of active duty.  Service 
connection for a chronic respiratory disability (to include 
urticaria) is therefore denied.

To the extent that the veteran asserts that his pre-existing 
urticaria was permanently worsened by service beyond its 
natural progression based on his own personal knowledge of 
medicine and his medical history, because there is no 
indication in the record that he is a trained medical 
professional with the requisite expertise and accreditation 
to present commentary on matters of medical diagnosis, 
etiology, and causation, his statements in this regard are 
not entitled to any probative weight.  See Layno v. Brown, 6 
Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992). 


ORDER

Service connection for a chronic respiratory disability, to 
include urticaria, is denied.



	                        
____________________________________________
	J. A. MARKEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


